MR. JUSTICE ANGSTMAN:
(concurring specially).
I concur in the result reached in the foregoing opinion, *87particularly since we were advised on the oral argument before this court that the principal, if not the only, ground of contesting by habeas corpus the imprisonment of Bishop, is his alleged inability to make payment of the sums due under the decree of divorce as modified. That was one of the issues, if not the only issue, before Judge Loucks in the contempt matter in which Judge Padbury ruled that he (himself) was disqualified. The issues in the two proceedings being shown to be identical, if we assume that the issue of ability to pay can again be litigated, but see State ex rel. Houtchens v. District Court, 122 Mont. 76, 199 Pac. (2d) 272, his disqualification in the one proceeding disqualified him in the other also.
I do not subscribe to the conclusion implied in the foregoing opinion that all habeas corpus proceedings arising out of contempt matters are a part of the contempt proceedings. To so hold would imply that the only judge who could entertain habeas corpus proceedings arising out of a contempt order is the one who made the contempt order, because when once a judge assumes jurisdiction of a proceeding he retains it for all purposes unless subsequently disqualified.
I concur in the result reached in the foregoing opinion for another reason. As early as 1894 this court held that habeas corpus is not available to review the action of the court in imprisoning defendant in a divorce action for contempt in disobeying the court order requiring the payment of alimony. State ex rel. Nelson v. District Court, 14 Mont. 396, 40 Pac. 66. The same rule should apply as to contempt for failure to pay support money for minor children.